DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on June 28, 2022 have been entered. Applicant amended claims 1, 2, 4, 6-10, and 19-21 and cancelled claims 18. Claims 1-17 and 19-21 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on June 28, 2022 with respect to the Non-Final Office Action dated March 28, 2022 have been fully considered.  Accordingly, previous 35 U.S.C. 112(b) and 103 rejections to claim 1-17 and 19-21 are withdrawn.

Allowable Subject Matter
Claims 1-17 and 19-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner' s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention of Aggarwal et al. (US Patent No. 8953590). Aggarwal, in view of Jeganathan et al. (US PGPUB No. 20180351862), and further in view of Hama (US PGPUB No.  20040202171), either alone or in combination, do not teach following limitations of claim 1:  wherein each of the first and second network addresses is a next hop network address that serves as a tunnel end point for implementing layer 2 routes over the label-switched network; wherein the first set of labels and the second set of labels are the same, wherein the first set of VLANs and the second set of VLANs are the same, wherein mappings between the first set of labels and the first set of VLANs are the same as mappings between the second set of labels and the second set of VLANs. 
When considered, these limitations in combination with other limitations of claim 1, are not taught by Aggarwal, Jeganathan, and Hama.
Independent claim 20 recites similar limitations. Therefore, claim 20 is allowed under similar rationale.
Dependents claims are allowed by the virtue of corresponding independent claims are being allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL M HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	July 21, 2022

/KAMAL M HOSSAIN/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444